


Exhibit 10.56

 

Execution Version

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is entered into as of February 13, 2013, among BROADWIND
ENERGY, INC., a Delaware corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an
Illinois corporation (“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited
liability company (“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin
corporation (“Broadwind Towers” and, together with Parent, Brad Foote and
Broadwind Services, each a “Borrower” and collectively the “Borrowers”), 1309
South Cicero Avenue, LLC, a Delaware limited liability company (“South Cicero”),
5100 Neville Road, LLC, a Delaware limited liability company (“Neville” and,
together with South Cicero, each a “Guarantor” and collectively the
“Guarantors”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama (the
“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Lender are parties to that certain Loan and
Security Agreement dated as of August 23, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement), pursuant to which the Lender has
agreed to make the Commitments available to the Borrowers from time to time
pursuant to the terms and conditions thereof;

 

WHEREAS, an Event of Default has occurred under clause (b) of Section 10.1
(Events of Default) of the Loan Agreement as a result of Parent’s failure to
achieve a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 for the
period of 4 fiscal quarters ending December 31, 2012, as required by Section 8.9
of the Loan Agreement (the “FCCR Event of Default”);

 

WHEREAS, the Borrowers have requested that the Lender (a) waive the FCCR Event
of Default and (b) agree to amend certain terms and conditions of the Loan
Agreement; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender is willing to amend the Loan Agreement and waive the FCCR Event of
Default as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendments to the Loan Agreement. 
Subject to the satisfaction of the conditions to effectiveness referred to in
Section 4 hereof, the Loan Agreement is hereby amended as follows:

 

1.1.                            Section 1.1 (Defined Terms) of the Loan
Agreement is hereby amended by inserting the following definition of “Brandon
Facility Disposition” in the appropriate alphabetical order:

 

--------------------------------------------------------------------------------


 

“Brandon Facility Disposition” means the sale of all or substantially all of
Borrower’s tower manufacturing facility located in Brandon, South Dakota.

 

1.2.                            Section 9.2 (Conduct of Business) of the Loan
Agreement is hereby amended by inserting the words “and the Brandon Facility
Disposition” immediately after the words “Sell, lease or otherwise dispose of
any of the Collateral other than a Permitted Asset Disposition” appearing in
such Section.

 

1.3.                            Clause (a) of Item 16 (Financial Covenants) of
the Terms Schedule is hereby amended and restated in its entirety as follows:

 

“(a)                           Fixed Charge Coverage Ratio.  At the end of each
fiscal quarter of Parent, commencing with the fiscal quarter ending December 31,
2012, Parent shall have a Fixed Charge Coverage Ratio of not less than 1.00 to
1.00 for the period of 4 fiscal quarters then ending; provided, however, that
the foregoing shall not be required at the end of the fiscal quarter ending
March 31, 2013 unless Borrower shall have consummated the Brandon Facility
Disposition prior to such date.”

 

2.                                      Waiver.  Subject to the satisfaction of
the conditions to effectiveness referred to in Section 4 hereof, notwithstanding
anything to the contrary contained in the Loan Agreement or the other Loan
Documents, the Lender hereby waives the FCCR Event of Default.

 

3.                                      No Other Amendments or Waivers.  The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender under the Loan Agreement or
any of the other Loan Documents, nor constitute a waiver of any provision of the
Loan Agreement or any of the other Loan Documents except solely with respect to
the waiver of the FCCR Event of Default.  Except for the amendment and waiver
set forth above, the text of the Loan Agreement and all other Loan Documents
shall remain unchanged and in full force and effect and each Borrower and each
Guarantor hereby ratifies and confirms its obligations thereunder.  This
Amendment shall not constitute a modification of the Loan Agreement or any of
the other Loan Documents or a course of dealing with the Lender at variance with
the Loan Agreement or the other Loan Documents such as to require further notice
by the Lender to require strict compliance with the terms of the Loan Agreement
and the other Loan Documents in the future, except as expressly set forth
herein.  Each Borrower and each Guarantor acknowledges and expressly agrees that
the Lender reserves the right to, and does in fact, require strict compliance
with all terms and provisions of the Loan Agreement and the other Loan
Documents, as amended herein.  No Borrower or Guarantor has knowledge of any
challenge to the Lender’s claims arising under the Loan Documents, or to the
effectiveness of the Loan Documents.

 

4.                                      Conditions Precedent to Effectiveness. 
This Amendment shall be effective as of the date first written above upon the
satisfaction of each of the following conditions precedent in a manner
acceptable to the Lender in its sole and absolute discretion:

 

4.1.                            the Lender shall have received this Amendment,
duly executed by each Borrower and each Guarantor, and the same shall be in full
force and effect;

 

4.2.                            the Lender shall have received an amendment fee
equal to $5,000; and

 

2

--------------------------------------------------------------------------------


 

4.3.                            except for the FCCR Event of Default, no Default
or Event of Default shall exist under the Loan Agreement or the other Loan
Documents.

 

5.                                      Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.  In proving this Amendment in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought.  Any signatures delivered by
a party by facsimile transmission or by electronic mail transmission shall be
deemed an original signature hereto.

 

6.                                      Reference to and Effect on the Loan
Documents.  Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Loan Agreement”, “thereunder”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as amended hereby.

 

7.                                      Entire Agreement.  This Amendment and
the other Loan Documents constitute the entire agreement and understanding
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior negotiations, understandings and agreements
between such parties with respect to such transactions.

 

8.                                      GOVERNING LAW.  THE
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

9.                                      Loan Document.  This Amendment shall be
deemed to be a Loan Document for all purposes.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

BORROWERS:

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Chief Financial Officer

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Representative

 

 

 

BROADWIND SERVICES, LLC

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Representative

 

 

 

BROADWIND TOWERS, INC.

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Representative

 

 

GUARANTORS:

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Representative

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

[g12563kmi001.jpg]

 

Name:

Stephanie K. Kushner

 

Title:

Authorized Representative

 

First Amendment to Loan and Security Agreement and Waiver

 

--------------------------------------------------------------------------------


 

LENDER:

ALOSTAR BANK OF COMMERCE

 

 

 

 

 

By:

[g12563kmi002.jpg]

 

Name:

Christopher Nairne

 

Title:

Vice President

 

First Amendment to Loan and Security Agreement and Waiver

 

--------------------------------------------------------------------------------
